By the Court :
The act of Congress approved July 2, 1861, applies in terms only to courts in the District of Columbia, and the act of March 3, 1865; extends to the courts of the United States, without express reference to this District; but we have had occasion at least twice to declare that this is a court of the United States, and in this determination we have been sustained by the Supreme Court of the United States. We again announce it emphatically, and that a general law relating to such courts in language like the one in question, necessarily applies here.
Judgment affirmed.